



Exhibit 10.22




TIVO CORPORATION
EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT


        
THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT (the “Agreement”) is made and
entered into as of ________________, 2017 by and between TiVo Corporation, a
Delaware corporation (the “Company”) and _________________ (“Executive”).


WHEREAS, the Board of Directors (the “Board”) of the Company has recommended and
authorized the Company to enter into a severance agreement in the form hereof
with Executive; and


WHEREAS, the Board has determined that, in the event of a possible threatened or
pending sale or other change in control of the Company, it is imperative that
the Company and the Board be able to rely upon Executive to continue in
Executive’s position, and that the Company be able to receive and rely upon
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that Executive might be distracted by the
personal uncertainties and risks created by any such possible transactions; and


WHEREAS, in connection with the foregoing, Executive may, in addition to
Executive’s regular duties, be called upon to assist in the assessment of any
such possible transactions, advise management and the Board as to whether such
proposals would be in the best interests of the Company and its stockholders,
and to take such other actions as the Board might determine to be appropriate;


NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive and the availability of Executive’s advice and counsel through the
occurrence of any Change in Control (as defined in Section 1(b) below) of the
Company, and to induce Executive to enter into and remain in the employ of the
Company, and for other good and valuable consideration, the Company and
Executive agree as follows:


1.
Payment of Severance Benefit.



(a)    In the event that a Change in Control (as hereinafter defined) occurs
and, within the period beginning ninety (90) days before the date of the Change
in Control and ending twelve (12) months thereafter, (a) Executive’s employment
is terminated by the Company or a Subsidiary (as hereinafter defined) without
Cause (as hereinafter defined) or (b) Executive voluntarily terminates his/her
employment with Company and its Subsidiaries with Good Reason (as hereinafter
defined), then the Company shall pay to Executive severance pay under this
Agreement. Transfer of Executive’s employment from the Company to a Subsidiary
(or to an entity of which the Company is a Subsidiary) or from a Subsidiary to
the Company or to another Subsidiary (or to an entity of which the Company is a
Subsidiary), by itself shall not be considered a termination of Executive’s
employment. Such severance pay shall be in the form of salary continuation of
Executive’s regular base pay in effect ninety (90) days before the time of the
Change in Control or at the time of the termination of his or her employment,
whichever is greater. The Company shall pay such severance pay during the twelve
(12) month period immediately following the date on which Executive’s employment
with the Company terminates; provided, however, that, if Executive commences new
employment within such twelve (12) month period, such severance pay shall cease
on the later of (i) the date six (6) months after Executive’s employment with
the Company terminates or (ii) the date Executive commences new employment.


(b)    “Change in Control” means any of the following events: (i) any “person”
or “group” (as defined in or pursuant to Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than the
Company, a subsidiary of the Company or other company affiliated with the
Company is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly (including by
holding securities which are exercisable for or convertible into shares of
capital stock of the Company), of securities of the Company representing 50% or
more of the voting power of the outstanding shares of capital stock of the
Company entitled to vote generally in the election of directors, so long as, in
the case of a Company subsidiary or other affiliated company becoming such a
beneficial owner (a “Top Hat”), stockholders of the Company immediately prior to
such transaction own at least fifty percent (50%) of the stock of the subsidiary
or other affiliated company immediately following the Top Hat; (ii) the Company
sells or exchanges, through merger, assignment or otherwise, in one or more
transactions, other than in the ordinary course of business, assets which
provided at least seventy percent (70%) of the revenues or pre-tax net income of
the Company and its Subsidiaries on a consolidated basis during the most
recently completed fiscal year; or (iii) in transactions other than a Top Hat,
Continuing Directors cease to constitute at least a majority of the Board, and
in the case of a Top Hat, Continuing Directors do not comprise a majority of the
Board of Directors of





--------------------------------------------------------------------------------





the entity that becomes the beneficial owner of the Company’s securities
immediately following the Top Hat. “Continuing Directors” are (A) each director
serving on the Board on the date of this Agreement, and (B) any successor to any
such director whose nomination or selection was approved by a majority of the
directors in office at the time of the director’s nomination or selection.
Notwithstanding the foregoing, the following events shall not constitute a
Change in Control: any acquisition of beneficial ownership pursuant to (i) a
reclassification, however effected, of the Company’s authorized common stock, or
(ii) a corporate reorganization involving the Company or a Subsidiary which does
not result in a material change in the ultimate ownership by the stockholders of
the Company (through their ownership of the Company or its successor resulting
from the reorganization) of the assets of the Company and its Subsidiaries, but
only if such reclassification or reorganization has been approved by the Board.


(c)    “Cause” means the occurrence of any one or more of the following: (i)
conviction of any felony or any act of fraud, misappropriation or embezzlement
which has an immediate and materially adverse effect on the Company or a
Subsidiary; (ii) engaging in a fraudulent act to the material damage or
prejudice of the Company or a Subsidiary or engaging in conduct or activities
materially damaging to the property, business or reputation of the Company or a
Subsidiary; (iii) failure to comply in any material respect with the terms of
any applicable employment agreement or any written policies or directives of the
Board which have an immediate and materially adverse effect on the Company or a
Subsidiary and which has not been corrected within 30 days after written notice
from the Company of such failure; (iv) any material act or omission involving
malfeasance or negligence in the performance of employment duties which has an
immediate and materially adverse effect on the Company or a Subsidiary and which
has not been corrected within 30 days after written notice from the Company; or
(v) material breach of any other agreement with the Company, which has an
immediate and materially adverse effect on the Company or a Subsidiary and which
has not been cured within 30 days after written notice from the Company of such
breach.


(d)    “Good Reason” means the occurrence of any of the following without the
Executive’s consent: (i) a material diminution in the Executive’s authority,
duties or responsibilities, (ii) the assignment to the Executive of any duties
or responsibilities that are materially inconsistent with the Executive’s
authority, duties or responsibilities; (iii) a material diminution in the
Executive’s base salary; or (iv) a relocation of the Executive’s principal place
of employment to a new work site requiring an increase in one-way commute from
Executive’s residence of more than thirty-five (35) miles. Within 30 days of the
initial occurrence of any of the events listed in this section, Executive must
provide written notice to the Company of the occurrence of the event, and the
Company shall have 30 days following receipt of such notice during which it may
remedy the condition. If such event is not remedied by the Company within such
30-day period, Executive’s termination must be effective not later than thirty
(30) days thereafter. If (i) Executive fails to give such notice within the
30-day period or (ii) the Company remedies the condition within the 30-day
period or (iii) the Executive does not terminate his or her employment following
an unremedied condition within thirty days after the Company’s remedy period,
then the occurrence of such event shall not constitute “Good Reason.”


(e)    “Subsidiary” means (i) any corporation, foreign or domestic, in which the
Company directly or indirectly owns 50% or more of the issued and outstanding
voting stock on an “as converted basis” or (ii) any partnership, foreign or
domestic, in which the Company owns a direct or indirect interest equal to 50%
or more of the outstanding equity interests.


(f)    Notwithstanding the foregoing, if any payment hereunder, or any portion
thereof, is considered “nonqualified deferred compensation” that is to be paid
to Executive at a time that he is considered to be a “specified employee,” in
each case as defined and determined for purposes of Section 409A of the Internal
Revenue Code of 1986 as amended ("Section 409A"), and is to be paid within six
months following Executive’s termination of employment, then to the extent that
such payment is not otherwise exempt from the application of the 20% excise tax
under Section 409A, such payment shall be delayed and paid on the first day of
the seventh calendar month following the month in which Executive’s termination
of employment occurs.


2.
Welfare Benefits.



(a)    During the period that Company is obligated to pay Executive severance
pay pursuant to Section 1(a) above, or, if sooner, until Executive is entitled
to Welfare Benefits (as defined below) under any plan maintained by any entity
employing Executive after Executive’s employment with the Company terminates,
Company shall provide to Executive (and his/her spouse and other qualified
dependents) all Welfare Benefits that Company provided to Executive (and his/her
spouse and qualified dependents) immediately prior to the Change in Control. For
purposes of this Agreement, the term “Welfare Benefits” shall include, without
limitation, all life, dental, vision, health, accident and disability benefit
plans, other similar welfare plans, and any equivalent successor policy, plan,
program or arrangement that may now exist or be adopted hereafter by the Company
or a Subsidiary that provide reasonably equivalent Welfare Benefits in the
aggregate as the predecessor policy, plan, program or arrangement (and which
policies, plans, programs or arrangements may be freely modified or cancelled at
any time by the Company or a Subsidiary). Notwithstanding the foregoing, with
respect to any Welfare Benefits provided through an insurance policy, the
Company’s obligation to provide such Welfare Benefits following a Change in
Control shall be limited by the terms of such policy;





--------------------------------------------------------------------------------





provided, however, that (i) the Company shall make reasonable efforts (which
efforts shall not include incurring additional cost) to amend such policy to
provide the continued coverage described in this Section 2(a) and (ii) if such
policy is not amended to provide the continued benefits described in this
Section 2(a), the Company shall pay Executive the lesser of an amount equal to
what Executive’s COBRA premiums would have been or Executive’s cost of
comparable replacement coverage.


(b)    If prior to the Change in Control Executive was required to contribute
towards the cost of a Welfare Benefit as a condition of receiving such Welfare
Benefit, the Executive may be required to continue contributing towards the cost
of such Welfare Benefit under the same terms and conditions as applied to the
Executive immediately prior to the Change in Control in order to receive such
Welfare Benefit.


3.Equity Compensation. To the extent that the Company has granted Executive
Stock Awards (stock options, restricted stock awards or other forms of equity
compensation) (collectively, “Stock Awards”), and notwithstanding the provisions
of any agreement(s) pursuant to which the Stock Awards are granted, in the event
that a Change in Control occurs and, within the period beginning ninety (90)
days before the date of the Change in Control and ending twelve (12) months
thereafter, (a) Executive’s employment is terminated by the Company or a
Subsidiary without Cause or (b) Executive voluntarily terminates his or her
employment with Company and its Subsidiaries with Good Reason, then on the last
day of Executive’s employment with the Company and its Subsidiaries, all of the
Stock Awards held by Executive shall become fully vested and exercisable (for
clarity, for any Stock Award whose vesting is tied to Company or individual
performance metrics, the terms of such Stock Award shall control with respect to
any measurement of vesting or exercisability of such Stock Award at the time of
Change of Control first and then this Section 3 shall apply to any resulting
non-performance shares).
 
4.     Other Employee Benefits. The benefits provided to Executive hereunder
shall not be affected by or reduced because of any other benefits (including,
but not limited to, salary, bonus, pension, stock option or stock purchase plan)
to which Executive may be entitled by reason of his or her employment with the
Company or any Subsidiary thereof or the termination of his or her employment
with the Company, and no other such benefit by reason of such employment shall
be so affected or reduced because of the benefits bestowed by this Agreement.
Notwithstanding the foregoing, if Executive qualifies for severance pay under
Section 1(a) of this Agreement, such severance pay will be in lieu of, and not
in addition to, any severance to other termination payments to which Executive
may be entitled under any employment agreement with, or other plan or
arrangement of, the Company.


5.    Withholding. All amounts payable by the Company hereunder shall be subject
to all federal, state, local and other withholdings and employment taxes as
required by applicable law.


6.    Subsequent Employment with Competitor. Executive’s right to receive
benefits under this Agreement, including Executive’s right to exercise any Stock
Awards that have accelerated under this Agreement, shall cease immediately upon
Executive’s employment by any company that the Company reasonably determines to
be a competitor of the Company and its Subsidiaries.


7.    No Solicitation of Employees. Executive hereby agrees that for a period of
one year following the termination of Executive’s employment by or contractual
relationship with the Company, for whatever reason, Executive will not directly
or indirectly solicit, induce or influence any person who is engaged as an
employee or otherwise by the Company or its Subsidiaries to seek employment with
any other business, nor will Executive provide any information regarding
employees of the Company or its Subsidiaries for the purpose of directly or
indirectly soliciting, inducing or influencing an employee of the Company or its
Subsidiaries to seek employment with any other business, including without
limitation name, e-mail address, telephone or fax numbers, job titles or
compensation information, to any third party without the prior written consent
of the Company.  Executive acknowledges that such information is proprietary to
the Company and that providing such information for any unauthorized purpose,
including without limitation the direct or indirect solicitation of such
employees for employment, is strictly prohibited, and Executive further
acknowledges that violation of this provision would result in damage to the
Company for which Executive may be held personally liable, and Executive agrees
that should Executive violate this provision, the Company may obtain injunctive
relief as well as actual, incidental, or punitive damages, if appropriate.
    
8.    Arbitration of Claims. The following arbitration provisions shall apply to
any claim brought by Executive or the Company after the date of this Agreement
even if the facts upon which the claim is based arose prior to the execution of
this Agreement.


(a)    Claims Covered by this Agreement. To the maximum extent permitted by law,
the Company and Executive mutually consent to the resolution by arbitration of
all claims or causes of action that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees, or agents in the capacity as such or otherwise (collectively
“claims”). The claims covered by this Agreement include, but are not limited to,
claims for





--------------------------------------------------------------------------------





breach of any contract or covenant (express or implied); tort claims; claims for
discrimination (including, but not limited to, race, sex, sexual harassment, or
any type of unlawful harassment, religion, national origin, age, marital status,
medical condition, disability or sexual orientation); claims for wrongful
termination in violation of public policy; and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
including, but not limited to, all claims arising under Title VII of the Civil
Rights Act of 1969, as amended, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the California Fair Employment &
Housing Act, the California Labor Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Fair Labor Standards Act or Employee Retirement
Income Security Act.


(b)    Claims Not Covered by the Agreement. Claims Executive may have for
workers’ compensation, unemployment compensation benefits or wage and hour
claims within the jurisdiction of the California Labor Commissioner are not
covered by this Agreement. Notwithstanding the fact that Executive is not
required to arbitrate such claims, he/she may, if he/she so chooses, submit wage
and hour claims to binding arbitration pursuant to this Agreement. Also not
covered are claims by either party for injunctive and/or other equitable relief,
as to which the parties understand and agree that either party may seek and
obtain relief from a court of competent jurisdiction.


(c)     Required Notice of All Claims. The Company and Executive agree that the
aggrieved party must give written notice of any claim to the other party.
Written notice to the Company, or its officers, employees or agents shall be
sent to the Company’s Chief Executive Officer. Executive will be given notice at
the last address recorded in his/her personnel file or such other address as
Executive may provide to the Company from time to time following the date of
this Agreement by a writing specifying that it is the address for notice under
this Agreement. The written notice shall identify and describe the nature of all
claims asserted and detail the facts upon which such claims are based. The
notice shall be sent to the other party by certified or registered mail, return
receipt requested.


(d)    Arbitration Procedures. The Company and Executive agree that, except as
provided in this Agreement, any arbitration shall be in accordance with and
under the auspices and rules of the American Arbitration Association
(hereinafter the “Arbitration Service”). The arbitration shall take place in
Santa Clara County, California, unless the parties mutually agree to conduct the
arbitration in a different location. The arbitrator shall be selected by the
mutual agreement of the parties. If the parties cannot agree on a neutral
arbitrator, Executive first, and then the Company, will alternately strike names
from a list provided by the Arbitration Service until only one name remains. The
arbitrator shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable. The arbitrator shall apply the applicable statue of
limitations to any claim, taking into account compliance with subparagraph
paragraph 8(c) of this Agreement. The arbitrator shall issue a written opinion
and award, which shall be signed and dated. The arbitrator shall be permitted to
award those remedies that are available under applicable law. The arbitrator’s
decision regarding the claims shall be final and binding upon the parties. The
arbitrator’s award shall be enforceable in any court having jurisdiction
thereof.


(e)    Acknowledgment of Jury Trial Waiver. Executive understands that, by this
Agreement, he/she is waiving his or her right to have a claim adjudicated by a
court or jury. Any party may be represented by an attorney or other
representative selected by the party.


(f)    Arbitration Fees and Costs; Attorneys’ Fees. Executive will be required
to pay an arbitration fee to initiate the arbitration equal to what he/she would
be charged as a first appearance fee in court. The Company shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner. The arbitrator’s award in any arbitration brought pursuant
to the provisions of this Agreement shall provide for the prevailing party to
recover from the other party the prevailing party’s reasonable attorneys’ fees
relating to such action.


(g)    Requirements for Modification or Revocation. This agreement to arbitrate
shall survive the termination of Executive’s employment with the Company. It can
only be revoked or modified by a writing signed by the parties that specifically
states an intent to revoke or modify this Agreement.


(h)    Consideration. Executive understands that the provisions for severance
pay as set forth herein and his or her continued employment with the Company are
consideration for his/her acceptance of these arbitration provisions. In
addition, the promises by the Company and by Executive to arbitrate claims,
rather than litigate them before courts or other bodies, provide consideration
for each other.


(i)    Violation of this Agreement. Should any party to this Agreement hereafter
institute any legal action or administrative proceeding against the other with
respect to any claim required to be arbitrated under this Agreement or





--------------------------------------------------------------------------------





pursue any arbitral dispute by any method other than arbitration, the responding
party shall recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.


9.    Entire Agreement; Effect of Prior Agreements. This is the complete
agreement of the parties on the subjects set forth herein, including severance
pay upon a Change in Control and arbitration of disputes. This Agreement
supersedes any prior or contemporaneous oral or written understanding on such
subjects. No party is relying on any representations, oral or written, on the
subject of the effect, enforceability, or meaning of this Agreement, except as
specifically set forth in this Agreement. In the event of a conflict between any
of the terms of this Agreement and any of the terms of (i) any of the agreements
related to the Stock Awards, or (ii) that certain accepted original offer of
employment between Executive and the Company, the terms of this Agreement shall
prevail. Without limiting the generality of the foregoing, the arbitration
provisions of the arbitration policy accompanying the original offer of
employment shall be superseded by the arbitration provisions set forth in this
Agreement.


10.    Amendment. This Agreement may not be amended without the prior written
consent of both Executive and the Company.


11.    No Right to Continued Employment. This Agreement does not constitute a
contract of employment, does not change the status of the Executive’s employment
and does not change the Company’s policies regarding termination of employment.
Nothing in this Agreement shall be deemed to give Executive the right to be
retained in the service of the Company or to deny the Company any right it may
have to discharge or demote Executive at any time; provided, however, that any
termination of employment of Executive, or any removal of Executive as an
executive officer of the Company primarily in contemplation of a Change in
Control shall not be effective to deny Executive the benefits of this Agreement,
including without limitation Sections 1, 2 and 3 hereof. No provision of this
Agreement shall in any way limit, restrict or prohibit Executive’s right to
terminate employment with the Company or leave his/her position as a senior
executive.


12.    Severability. If a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
that provision will be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, or, if it is not possible to so
adjust such provision, this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted. The invalidity and
unenforceability of any particular provision of this Agreement shall not affect
any other provision hereof, and all other provisions of the Agreement shall be
valid and enforceable to the fullest extent possible.


13.
Successors.



(a)The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(b)    This Agreement shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.


14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard or reference
to the rules of conflicts of law that would require the application of the laws
of any other jurisdiction.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.


TIVO CORPORATION                    EXECUTIVE




By: ________________________________            By:
________________________________


Name: Thomas Carson, CEO                Name: _______________________________



